DETAILED ACTION
In the preliminary amendment filed 6/5/2020, Applicant has amended claims 5 and 7-16; cancelled claim 17; added new claim 18; and amended the specification. Currently, claims 1-16 and 18 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1, 3, 5, 7 and 18 are objected to because of the following informalities requiring appropriate correction:
In claim 1, line 8: “the periphery” should be “a periphery”.
In claim 1, line 9: “along the contour of” should be replaced with “surrounding” for improved clarity.
In claim 1, line 12: “medical dressing” should be amended to recite “dressing”.
In claim 1, line 14: “the stiffness” should be “a stiffness”.
In claim 1, line 14: “layer” should be “layers”.
In claim 3, line 1: “the anisotropy” should be “anisotropy”.
In claim 3, line 3: “each elongated cut or elongated opening” should be “each of the plurality of elongated cuts or elongated openings”.
In claim 5, line 2: “the elongated cuts” should be “the plurality of elongated cuts”.
In claim 5, line 3: “each row the elongated cuts” should be “each row of the plurality of rows, elongated cuts”.
In claim 5, line 4: “the same length direction” should be amended to recite “a length direction that is the same”.
In claim 5, lines 5-6: “the elongated cuts” should be “elongated cuts”.
In claim 5, line 7: “the elongated cuts” should be “elongated cuts”.
In claim 7, lines 4-5: “the width of the individual elongated openings” should be “a width of individual elongated openings”.
In claim 18, line 1: “accordingly” should be “according”.
In claim 18, lines 2-3 should be amended to recite: “…reducing the risk of  developing a pressure ulcer at the area .”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 9, line 3, reciting the term “suitably”, it is unclear if the claimed range following "suitably" is required by the claim.
Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the claim recites a tensile force that is “measured by the tensile test described herein” but the steps required for this test have been omitted from the claim. Thus, for at least this reason, the claim is incomplete for omitting the essential steps which are required for the claimed tensile test.
Claims 4-8 and 10 depend from claim 3 and, therefore, contain the same deficiencies as claim 3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 11-12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahsani et al (EP 3085344 A1).
With respect to claim 1, Ahsani discloses a medical dressing for application to a surface of a human body (self adhesive member 1; para [0002;0065]); the dressing (1) having a central portion (central area 6; fig 1; para [0069]) and a surrounding border portion (edge area 7; fig 1; para [0069]), wherein the dressing (1) comprises a plurality of layers (shown in fig 2) including:
a backing layer (backing layer 2; figs 1-2),
an adhesive body contact layer (wound contact layer 3 having a self-adhesive coating – para [0066]; fig 2), and
one or more pad-forming layers (wound pad 4 comprising three layers – para[0070]; fig 2) forming a pad (wound pad 4; figs 1-2) arranged in the central portion (wound pad 4 is provided at the central area 6 – para [0069]; fig 1) between the backing layer and the body contact layer (as shown in figs 2-3, the layers forming pad 4 are provided between layers 2 and 3),
wherein the backing layer (2) and the body contact layer (3) extend beyond the periphery of the pad (4) (as shown in fig 3) to define the border portion (7) along the contour of the pad (as shown in figs 1-3);
wherein the plurality of layers includes at least a first and a second anisotropic layer (layers 11 and 12) having anisotropic stiffness (layers 11 and 12 each include incisions 15 as shown in fig 2; para [0071]; flexibility is increased due to the presence of the incisions - para [0006] but the incisions are not all aligned along the cross direction CD and machine direction MD as shown in fig 7 thereby providing different stiffness/flexibility in different directions),
wherein the medical dressing has a first direction (x) of extension and a second
direction (y) of extension being perpendicular to the first direction (x) of extension (machine and cross directions of the pad; para [0074]), and
wherein the stiffness of each one of the first and the second anisotropic layer is higher in the second direction (y) of extension than in the first direction (x) of extension (the first incision 15a in each group extends in the cross direction CD while the other two are provided at an angle to the machine direction MD – para [0074]; fig 7; CD extension will differ from MD extension due to the orientation of the incisions as shown in fig 7 resulting in the stiffness being higher in one direction than the other).
With respect to claim 2, Ahsani discloses the invention as claimed (see rejection of claim 1) and also discloses that the first anisotropic layer is a sub-layer forming part of the body contact layer (layer 11 is attached to wound contact layer 3 via layer 10 and thus is interpreted as being a sub-layer that forms part of the body contact layer since it is integrally connected to layer 3 when the device is assembled for use as show in fig 3).
With respect to claim 11, Ahsani discloses the invention as claimed (see rejection of claim 1) and also discloses that the second anisotropic layer (12) is one of the one or more pad-forming layers (layers 11 and 12 form the pad 4; fig 2; para [0070]).
With respect to claim 12, Ahsani discloses the invention as claimed (see rejection of claim 1) and also discloses that the second anisotropic layer (12) is integrated into the body contact layer (layer 12 is attached to wound contact layer 3 via layers 10 and 11 and thus is interpreted as being integrally connected to layer 3 when the device is assembled for use as show in fig 3).
With respect to claim 15, Ahsani discloses the invention as claimed (see rejection of claim 11) and also discloses that the second anisotropic layer comprises a nonwoven material (the layer 12 is part of wound pad 4 – para [0070]; the wound pad includes fibers present in non-woven layers – para [0012]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ahsani (EP 3085344 A1) in view of INAO (JP2014168573A).
With respect to claim 3, Ahsani discloses the invention as claimed (see rejection of claim 2) and also discloses that the anisotropy of the body contact layer is provided by a plurality of openings in the body contact layer (the wound contact layer 3 is “perforated” – para [0066] and is shown having openings in fig 2; the perforations in the layer 3 inherently will change the flexibility of the material and result in different stiffness values in different directions of the material depending upon orientation and position of the openings)  wherein each opening has a length direction and a width direction (inherent characteristic of an opening provided through a material).
Ahsani does not, however, explicitly disclose that the openings in the layer 3 are elongated.
INAO, however, teaches a film dressing which includes a plurality of through holes which can have a circular shape as shown in figs 6A-6B or an elongated or elliptical shape as shown in fig 7A wherein the elongated shape is preferred in order to expose a larger skin surface to facilitate intracutaneous injections which require puncturing with a needle that is laid on the skin surface (translation page 6 paragraphs 3-6). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the openings in layer 3 of Ahsani as elongated openings as taught in INAO in order to expose a larger skin surface to more easily facilitate intracutaneous injections. 
With respect to claim 4, Ahsani in view of INAO discloses the invention substantially as claimed (see rejection of claim 3) and Ahsani also discloses that the length direction is the same as or parallel with the second direction (y) of extension, and wherein the width direction is the same as or parallel with the first direction (x) of extension (the length/width dimensions of layer 3 are interpreted as corresponding to the machine and cross directions described in para [0074]).
With respect to claim 5, Ahsani in view of INAO discloses the invention substantially as claimed (see rejection of claim 3) and INAO also teaches that the elongated cuts or elongated openings are provided in a plurality of rows (shown in fig 7A) extending in the second direction (y) of extension (shown in fig 7A), wherein in each row the elongated cuts or elongated openings are aligned so that they all have the same length direction (as shown in fig 7A), wherein the plurality of rows includes a first set of rows and a second set of rows (identified in the annotated fig 7A below), wherein the elongated cuts or elongated openings of the first set of rows are offset in the second direction (y) of extension relative to the elongated cuts or elongated openings of the second set of rows (as shown in the annotated fig 7A). INAO teaches that the arrangement pattern defines how a drug is administered – i.e. an arrangement with evenly spaced intervals between the openings permits drug administration at even intervals (translation pg 6 paragraph 4).
ANNOTATED FIG 7A of INAO (JP2014168573A)

    PNG
    media_image1.png
    417
    701
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have arranged the openings in the device of Ahsani in view of INAO so that they are provided in a plurality of rows extending in the second direction (y) of extension, wherein in each row the elongated cuts or elongated openings are aligned so that they all have the same length direction, wherein the plurality of rows includes a first set of rows and a second set of rows, wherein the elongated cuts or elongated openings of the first set of rows are offset in the second direction (y) of extension relative to the elongated cuts or elongated openings of the second set of rows, as taught by INAO, in order to permit a user to administer a drug at a plurality of sites that are offset from one another across the user’s skin.
With respect to claim 6, Ahsani in view of INAO discloses the invention substantially as claimed (see rejection of claim 5) and INAO also teaches that in the first direction (x) of extension, rows of the first set of rows and rows of the second set of rows are provided alternatingly (as shown in the annotated fig 7A, the openings provided in rows are offset and arranged in an alternating pattern in both the machine and cross directions of the material). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have arranged the openings in the device of Ahsani in view of INAO so that in the first direction (x) of extension, rows of the first set of rows and rows of the second set of rows are provided alternatingly, as taught by INAO, in order to permit a user to administer a drug at a plurality of sites that are offset from one another across the user’s skin.
With respect to claim 7, Ahsani in view of INAO discloses the invention substantially as claimed (see rejection of claim 5) and INAO also teaches that in the first direction (x) of extension, each row from the first set of rows and a neighbouring row of the second set of rows are separated from each other (as shown in annotated fig 7a), as measured centre-to-centre, by a distance substantially corresponding to at least the width of the individual elongated openings (the dimension in the width direction is less than the dimension in the longitudinal direction of 4-20mm – translation pg 6 para 6; the distance between the centers of the holes is 4-20mm – translation pg 6 para 5; since the width must be less than the maximum value of 20mm but the spacing distance can be up to 20mm, the required spacing distance is interpreted as corresponding to at least the width of the openings). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have arranged the openings in the device of Ahsani in view of INAO so that in the first direction (x) of extension, each row from the first set of rows and a neighbouring row of the second set of rows are separated from each other, as measured centre-to-centre, by a distance substantially corresponding to at least the width of the individual elongated openings in order to provide sufficient spacing between drug administration sites on the skin. 
With respect to claim 8, Ahsani in view of INAO discloses the invention substantially as claimed (see rejection of claim 3) and INAO also teaches that for each elongated opening the length direction extends from one curved end of the elongated opening towards an opposite curved end of the elongated opening (as indicated in the 2nd Annotated Fig 7A provided below). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the openings in layer 3 of Ahsani as elongated openings wherein for each elongated opening the length direction extends from one curved end of the elongated opening towards an opposite curved end of the elongated opening as taught in INAO in order to expose a larger skin surface to more easily facilitate intracutaneous injections. 
2nd ANNOTATED FIG 7A of INAO (JP2014168573A)
    PNG
    media_image2.png
    461
    488
    media_image2.png
    Greyscale

With respect to claim 9, Ahsani in view of INAO discloses the invention substantially as claimed (see rejection of claim 3) and INAO also teaches that each elongated opening has a length l and a width w (inherent physical characteristics) wherein the dimension in the width direction is shorter than the dimension in the longitudinal direction, and that the longitudinal dimension is 4-20mm (translation pg 6 para 6; thus the width is less than 4-20mm). INAO does not, however, explicitly disclose the specific arrangement where 1.5w <l < 10w, suitably 1.5w <l < 6w. It would have been obvious, however, to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the openings in the device of Ahsani in view of INAO so that they are dimensioned in the length/width directions such that 1.5w <l < 10w, suitably 1.5w <l < 6w since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
With respect to claim 10, Ahsani in view of INAO discloses the invention substantially as claimed (see rejection of claim 3) and INAO also teaches that the dimension in the width direction is shorter than the dimension in the longitudinal direction, and that the longitudinal dimension is 4-20mm (translation pg 6 para 6; thus the width is less than 4-20mm) wherein if the film is 10000 mm2 is has 10-140 holes and if it is 4000-7000 mm2 then it has 30-100 holes (translation pg 6 para 7). INAO does not, however, explicitly disclose that the elongated cuts or elongated openings cover, specifically, 10-40% of the area of the body contact layer. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have configured the device of Ahsani in view of INAO so that it has enough through holes to cover 10-40% of the body contact layer since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Claim(s) 13-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ahsani (EP 3085344 A1).
With respect to claims 13-14, Ahsani discloses the invention as claimed (see rejection of claim 11) and also discloses that the second anisotropic layer has a tensile force at 15% strain (as shown in figure 7) as measured by ASTM test methods (para [0081]). Ahsani does not, however, explicitly disclose a tensile force of at least 4N when strained in the second direction (y) of extension or a tensile force that is at least 6 times higher than in the first direction (x) of extension when strained in the second  direction (y) of extension but it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have configured the second anisotropic layer to have these specific characteristics so that less force is required for straining in the first direction to permit stretching to a larger degree without breaking (Ahsani para [0081]). It also would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have provided a configuration where the second anisotropic layer has a tensile force of, specifically, at least 4N when strained in the second direction (y) of extension and a tensile force that is, specifically, at least 6 times higher than in the first direction (x) of extension when strained in the second  direction (y) of extension since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
With respect to claim 18, Ahsani discloses the medical dressing as claimed (see rejection of claim 1) but does not disclose a method comprising the step of applying the dressing to a subject at an area of risk of developing a pressure ulcer to thereby reduce the risk of developing a pressure ulcer.
However, with respect to the method steps claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus, as claimed, it is obvious that it will also perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(I). In the present case, the device recited in method claim 18 is identical to the device recited in claim 1 which is unpatentable over Ahsani (see claim rejection above). Since the prior art device of Ahsani is the same as the device for carrying out the claimed method, it is obvious that the device will perform the claimed process and, therefore, the method claimed is considered to be obvious in view of the prior art device.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ahsani (EP 3085344 A1) in view of Dow (GB 1049196A)
With respect to claim 16, Ahsani discloses the invention as claimed (see rejection of claim 1) and also discloses that the body contact layer (wound contact layer 3 having a self-adhesive coating – para [0066]; fig 2) comprises a silicone adhesive arranged to contact the skin (para [0066]). Ahsani does not, however, explicitly disclose that the body contact layer comprises a plastic film.
Dow, however, teaches a surgical dressing which comprises a perforated plastic film 10 for contacting the skin during use (pg 2 lines 51-55).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the wound contacting layer 3 of Ahsani from a plastic film as taught by Dow since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4, 14 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10-13 and 16 of copending Application No. 16770175 (US 2020/0383839; hereinafter referred to as “the ‘175 application”) (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other. In particular, all the limitations in claim 1 of the present application are recited in claims 1 and 12 of the ‘175 application, except that the claims do not explicitly recite the dressing being “for application to a surface of a human body” and having “a central portion and a surrounding border portion” and comprising a pad “arranged in the central portion”. However, claim 1 of the ‘175 application recites “a border portion around the contour of the pad” which implies that the pad is located at a central portion of the dressing such that a border portion is defined “around the contour” of the pad thus defining a central portion with a surrounding border portion. Additionally, with regard to the statement of intended use of the dressing for application to a surface of a human body and other functional statements, they do not impose any structural limitations on the claims distinguishable over the dressing recited in the claims of the ‘175 application which is capable of being used as claimed if one so desires to do so. In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Furthermore, the manner in which a device is intended to be employed does not differentiate the claimed apparatus from prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Thus, for at least these reasons, claim 1 of the present application is not patentably distinct from claims 1 and 12 of the ‘175 application.
All the limitations of claims 3 and 4 are found in claims 10 and 11 of the ‘175 application; all the limitations of claim 14 are found in claim 13 of the ‘175 application; all the limitations of claim 18 are found in claim 16 of the ‘175 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kulichikhin et al (US 2003/0225356 A1) teaches use of a dressing as a pressure-relieving cushion for application to a foot to reduce the risk of developing a pressure ulcer (para [0150]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786